Detailed Action
Election/Restriction 
This application discloses the following embodiments:
Embodiment 1: FIGS. 1.1 – 1.4  
Embodiment 2: FIGS. 2.1 – 2.4 
Embodiment 3: FIGS. 3.1 – 3.4 
Embodiment 4: FIGS. 4.1 – 4.4
Embodiment 5: FIGS. 5.1 – 5.4
Embodiment 6: FIGS. 6.1 – 6.4
Embodiment 7: FIGS. 7.1 – 7.4
Embodiment 8: FIGS. 8.1 – 8.4
Embodiment 9: FIGS. 9.1 – 9.4
Embodiment 10: FIGS. 10.1 – 10.4
Embodiment 11: FIGS. 11.1 – 11.4
Embodiment 12: FIGS. 12.1 – 12.3
Embodiment 13: FIGS. 13.1 – 12.3

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patently distinct designs are created by the different appearances of the embodiments. 

The above embodiments divide into the following patentably distinct groups of designs:
Group 1: Embodiments 1 – 3 
Group 2: Embodiments 4 – 6 
Group 3: Embodiment 7
Group 4: Embodiment 8
Group 5: Embodiment 9
Group 6: Embodiment 10
Group 7: Embodiment 11
Group 8: Embodiment 12 
Group 9: Embodiment 13

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown 

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive.  

Applicant is requested to cancel any drawing figures and corresponding descriptions directed to nonelected embodiments.

If applicant traverses this requirement on the grounds that the groups are not patentably distinct, applicant must present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In the interest of compact prosecution, the following objection is set forth as it pertains to all the embodiments.

Specification
A design patent application may only include a single claim MPEP § 1503.01(III). Depending on the election, the claim statement can only have one article of manufacture. The examiner recommends: 
- - The ornamental design for a lid handle as shown and described. - - 
OR
- - The ornamental design for a kitchen utensil lid as shown and described. - - 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).


https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.


When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion
In view of the above requirement, further action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922